THE BOEING COMPANY

 

NON-QUALIFIED STOCK OPTION GRANT NOTICE OF TERMS

 

To: [NAME]

 

BEMSID: [BEMS_ID]

 

As part of the Executive Compensation Program you have been granted the option
to purchase shares of the Company’s common stock as follows:

 

Number of Options: [OPTIONS_GRANTED] shares

 

Exercise Price: $74.445

 

The exercise price represents the fair market value of Boeing stock on the date
of grant. For purposes of this grant, fair market value is defined as the
average of the high and low per share trading prices of the Company’s common
stock on the New York Stock Exchange during regular session trading for a single
trading day.

 

The grant of the option is made pursuant to The Boeing Company 2003 Incentive
Stock Plan for Employees (the “Plan”). A copy of the Plan Summary is attached
and incorporated into this notice by reference. The terms and conditions of the
stock option are as set forth in the Plan and in this notice. Exercise of all or
part of this stock option constitutes acceptance of all the terms and conditions
of the option grant.

 

For purposes of this notice the term “Company” means The Boeing Company and/or
subsidiary of The Boeing Company. The term “retirement” means retirement under
the conditions that satisfy the terms of the Company retirement plan or the
applicable subsidiary plan.

 

Type of Option: These options are granted as Non-Qualified Stock Options and are
subject to Section 83 of the U.S. Internal Revenue Code. Non-qualified stock
options are considered ordinary income when exercised and are taxed accordingly.
The amount of ordinary income is the difference between the exercise price (or
grant price) and the price on the date the options are exercised.

 

Date of Grant: The date of the stock option grant is February 27, 2006.

 

Vesting and Exercisability:

 

To establish a vested right to any portion of the option, you must remain
employed by the Company for at least one year from the date of grant. If you
remain employed by the Company for one year after the date of the grant, and the
stock option has not otherwise expired, the stock option shall become vested and
exercisable according to the following schedule:

 

Date on which Stock Option vests
and becomes exercisable   Portion of Grant that vests
and becomes exercisable

1 year after the date of grant

  34%

2 years after the date of grant

  33%

3 years after the date of grant

  33%

 

Termination:

 

If your employment terminates for any reason prior to the one-year anniversary
of the date of grant, the stock option and all rights to exercise the option
will terminate completely upon your termination of employment.



--------------------------------------------------------------------------------

After the one-year anniversary of the date of grant, if your employment with the
Company terminates for any reason prior to the date the option becomes 100%
vested and exercisable in accordance with the schedule under “Vesting and
Exercisability”, the non-vested portion of the stock option will not vest and
the non-vested portion of the option and all rights to the non-vested portion
will terminate completely upon your termination of employment. (See “When the
Vested Option Expires” below for important rules on when vested options expire.)

 

When the Vested Option Expires:

 

As long as you remain employed by the Company, the stock option will expire
after 10 years from the date of grant (or February, 27, 2016).

 

If your employment with the Company terminates due to death, disability,
retirement or layoff, the vested portion of the option will expire at the
earlier of 5 years from your termination or February 27, 2016.

 

If your employment with the Company terminates due to voluntary resignation, the
vested portion of the option will expire at the earlier of 90 days from your
termination or February 27, 2016.

 

If your employment with the Company terminates for reasons other than death,
disability, retirement, layoff or voluntary resignation (such as for cause),
your vested options will expire upon your termination.

 

It is your responsibility to be aware of an option’s expiration date so that you
may consider whether or not to exercise your option before it expires.

 

Exercise: During your lifetime only you, your guardian or your legal
representative may exercise the stock option. The Plan permits exercise of the
stock option by the personal representative of your estate or the beneficiary
thereof following your death.

 

Transfer: The stock option is not transferable except by will or applicable laws
of descent and distribution.

 

Additional Information:

 

Additional information about Boeing stock options, including your current stock
option status report, will be provided to you annually. Further questions
regarding stock options may be addressed to the Stock Option Administration
Office by email at stockoptions@boeing.com or answered by visiting the internal
Boeing website http://stockoptions.web.boeing.com.